DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 322a,322b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  the applicant’s latest specification version, filed on December 1, 2020, has the words “***CONFIDENTIAL-DRAFT COPY ONLY***” printed on top of all the pages.  Therefore, it is unclear if this is the official and final specification version for examination or not.  Appropriate correction is required.
The abstract of the disclosure is objected to because the abstract, filed on June 18, 2020, has the words “***CONFIDENTIAL-DRAFT COPY ONLY***” printed on top of the page.  Therefore, it is unclear if this is the official and final abstract version for examination or not.  
 Correction is required.  See MPEP § 608.01(b).  

Claim Objections
Claims 1-6 are objected to because of the following informalities:  the claims, filed June 18, 2020, has the words “***CONFIDENTIAL-DRAFT COPY ONLY***” printed on top of the pages.     Therefore, it is unclear if this is the official and final claim version for examination or not.  For purpose of compaction prosecution, the examiner has assumed the claims are the final official version for examination.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "first elongated prongs" (line 2)  and “second prongs" (line 7).  However,  claim 1 recites  “prong" (line 15)  as it lead to  confusion as to whether it refers to “first elongated prongs” or  “second prongs”.  Differentiation of the elements (e.g., a "first elongated prong", a "second prong", etc.) would further enhance the clarity of the claim.
Claim 6 recites the limitation "the distal ends of the elongated first overhang" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 5,334,215).
As to claim 1, Chen discloses tweezers, as illustrated in Figures 1-3 and annotated Figure 2 below, having detachable tips (21), the tweezers comprising a first set of prongs comprising two first elongated prongs, the first elongated prongs affixed together using two or more bridges positioned substantially at a proximal terminal end of the first set of prongs, the first elongated prongs defining a track (side spacings between 11 and 12) between them in which a second set of prongs travels; the second set of prongs comprising two second prongs fused at proximal end, the proximal end of the second set of prongs extending laterally and proximally beyond the proximal terminal end of the first elongated prongs, wherein the second set of prongs is adapted to travel within the track when the proximal second end is depressed; a plurality of detachable tweezer tips (21), each tweezer tip adapted to form a friction fit with distal end of a first elongated prong, each tweezer tip comprising a sidewall abutting a distal end of a second prong, the friction between the tweezer tip and prong released when second set of prongs travels within the track (23) (see Figure 3).

    PNG
    media_image1.png
    403
    784
    media_image1.png
    Greyscale

With claim 2, the first set of prongs is formed as a single integrated piece.
With claim 3, one or more of the detachable tips comprises a slanted flat tip and a rounded tip.
Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wu, Kerr, Blaustein, Cho, and Baldesberger are cited as being relevant art, because each prior art shows tweezers having first and second prongs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/             Primary Examiner, Art Unit 3651